 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6
     SONYA Z. DUEX,
 7                                                           Case No. 2:20-cv-02073-APG-VCF
             Plaintiff,
 8                                                                         ORDER
     v.
 9
     LAS VEGAS RESORT HOLDINGS, LLC,
10
             Defendant.
11
12         On February 17, 2021, the parties engaged in an Early Neutral Evaluation and reached a
13 settlement. Docket No. 17. The Court ordered the parties to file a stipulation of dismissal no later
14 than May 3, 2021. Id. To date, the parties have neither filed a stipulation of dismissal nor requested
15 an extension to do so. See Docket. Accordingly, the parties are hereby ORDERED to file a
16 stipulation of dismissal, no later than May 7, 2021.
17         IT IS SO ORDERED.
18         Dated: May 4, 2021
19                                                                ______________________________
                                                                  Nancy J. Koppe
20                                                                United States Magistrate Judge
21
22
23
24
25
26
27
28

                                                     1
